Title: To Thomas Jefferson from Charles Willson Peale, 28 June 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum June 28th. 1804.
          
          My son Rembrandt now at Baltemore exhibiting his Skeleton of the Mammoth, writes me as follows. “Saterday there was a young man here, lately (4 weeks) from Pittsburg, who saw Reeder and his Bones. He gave me a very accurate description of them. He has a very fine thigh bone much like mine, an underjaw not so large as mine but a good deal broken, a great number of back bones of different individuals—none large, most of them broken. A considerable part of the head but not the brain & I believe not the eyes. He has been exhibiting them, 25 Cents each, arranged on the floor of the Assembly Room. He wishes to persuade people that the whole of the backbones belonged to one. He would only shew one Rib & that the largest, because the young man my informer says they do not agree with the size he would wish to make it.
          “But he certainly has a large foot of some other Animal, my informer says it is not at all like the Mammoths.—a shoulder blade much broken, scarcely any hip bones. small neck bones. He talks of coming on either to Baltemore or Philada. to get models carved & the whole put together, but my informer thinks it will not succeed—from so heterogeneous a collection of bones so broken and mostly petrified.
          “I am therefore much at a loss what to think of your Journey—and what to fear from the neglect of it. It will certainly be best to immediately write to Col. Nevel even if you were not to Stay for an answer; because in case any accident prevented your going, you might receive it.”
          I shall wait for an Answer from Coll. Nevel, in order to know what sum Reeder expects for his Bones. The foot is very interesting and if entire, as it is said to be, makes me hope that the whole Skeleton may yet be had. to know where it was found with other particulars would be my first enquiry. I must suspect the other bones are of little account.
          Your Polygraph is in considerable forwardness. I have painted a faithfull portrait of Baron Humboldt. the vessel that is to carry him to Europe goes down the River to Day and most probably he will leave us tomorrow.
          ever with high reguard your friend
          
            C W Peale
          
        